EXHIBIT A
           1   KEKER, VAN NEST & PETERS LLP
               ASHOK RAMANI - # 200020
           2   aramani@keker.com
               PAVEN MALHOTRA - # 258429
           3   pmalhotra@keker.com
               MICHELLE S. YBARRA - # 260697
           4   mybarra@keker.com
               ELIZABETH K. MCCLOSKEY - #268184
           5   emccloskey@keker.com
               BRIGGS J. MATHESON - # 291287
           6   bmatheson@keker.com
               IAN KANIG - # 295623
           7   ikanig@keker.com
               633 Battery Street
           8   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
           9   Facsimile:     415 397 7188

          10   Attorneys for Defendant
               FACEBOOK, INC.
          11
                                             UNITED STATES DISTRICT COURT
          12
                                            NORTHERN DISTRICT OF CALIFORNIA
          13
                                                    OAKLAND DIVISION
          14
               TYLER BARNETT PR, LLC, LLE ONE,                 Case No. 4:16-cv-06232-JSW
          15   LLC, d/b/a Crowd Siren and d/b/a Social
               Media Models, QUIRKY, INC., and WINK,
          16   INC. n/k/a Wink Dissolution Corp., on           DEFENDANT FACEBOOK, INC.’S
               behalf of themselves and all others similarly   INITIAL DISCLOSURES
          17   situated,

          18                  Plaintiffs,                      Dept:         Courtroom 5, 2nd Floor
                                                               Judge:        Hon. Jeffrey S. White
                      v.
          19
                                                               Trial Date:     None Set
               FACEBOOK, INC.,
          20
                              Defendant.
          21

          22

          23

          24

          25

          26

          27

          28


                                     DEFENDANT FACEBOOK, INC.’S INITIAL DISCLOSURES
                                                Case No. 4:16-cv-06232-JSW
1195944
           1           Pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure, Defendant Facebook,

           2   Inc. (“Facebook”) hereby submits its Initial Disclosures. The disclosures contained herein are

           3   based on information reasonably available to Facebook as of the date of the response. Facebook

           4   reserves the right to further supplement or amend these disclosures upon further investigation and

           5   discovery in this matter.

           6           These disclosures are made without waiver of, and without prejudice to, any objections

           7   Facebook may have regarding the subject matter of these disclosures or any documents or

           8   individuals identified herein. Facebook expressly reserves all objections, including but not

           9   limited to relevance, attorney-client privilege, work-product protection, any other applicable

          10   privilege or protection against discovery under federal or state law, undue burden, materiality,

          11   overbreadth, proportionality, and admissibility.

          12           A.     Individuals likely to have discoverable information that Facebook may use to
                              support its claims or defenses—Fed. R. Civ. P. 26(a)(1)(A)(i).
          13

          14
                Name                   Last Known Address and           Subject(s) of Knowledge
          15                           Telephone, if any

          16    Facebook               Facebook employees may be        Information relating to the composition
                employees              contacted only through           and operation of Facebook’s video
          17                           counsel for Facebook:            advertising platform; development and
                                                                        use of the Average Duration Video
                                       c/o Keker Van Nest & Peters
          18                                                            View, Average Percentage Video View,
                                       LLP, San Francisco, CA           and Average % Completion metrics;
                                       94111, (415) 391-5400
          19                                                            sales and revenue, if any, related to
                                                                        video advertising.
          20                                                            The scope and nature of plaintiffs’
                                                                        claims against Facebook are not clear at
          21                                                            this time. Facebook will supplement
                                                                        this disclosure as additional details are
          22                                                            provided by plaintiffs.
          23    Facebook               Facebook marketing/sales         Marketing and sales information
                marketing/sales        personnel may be contacted       relating to Facebook’s video
          24    personnel              only through counsel for         advertisements.
                                       Facebook:
          25
                                       c/o Keker Van Nest & Peters
          26                           LLP, San Francisco, CA
                                       94111, (415) 391-5400
          27

          28

                                                                  1
                                      DEFENDANT FACEBOOK, INC.’S INITIAL DISCLOSURES
                                                 Case No. 4:16-cv-06232-JSW
1195944
           1
               Name                    Last Known Address and        Subject(s) of Knowledge
                                       Telephone, if any
           2

           3   Asad Awan,              Mr. Awan may be contacted     Technical information relating to
               Engineering Director    only through counsel for      Facebook video advertising platform
           4   at Facebook             Facebook:                     and metrics.
                                       c/o Keker Van Nest & Peters
           5                           LLP, San Francisco, CA
                                       94111, (415) 391-5400
           6
               Angela Chen,            Ms. Chen may be contacted     Technical information relating to
           7   Software Engineer at    only through counsel for      Facebook video advertising platform
               Facebook                Facebook:                     and metrics.
           8
                                       c/o Keker Van Nest & Peters
           9                           LLP, San Francisco, CA
                                       94111, (415) 391-5400
          10
               Jing Fang, Software     Ms. Fang may be contacted     Technical information relating to
          11   Engineer at Facebook    only through counsel for      Facebook video advertising platform
                                       Facebook:                     and metrics
          12                           c/o Keker Van Nest & Peters
                                       LLP, San Francisco, CA
          13                           94111, (415) 391-5400
          14   Ritwik Tewari,          Mr. Tewari may be contacted   Technical information relating to
               Engineering Manager     only through counsel for      Facebook video advertising platform
          15   at Facebook             Facebook:                     and metrics.
          16                           c/o Keker Van Nest & Peters
                                       LLP, San Francisco, CA
          17                           94111, (415) 391-5400

          18   Mao Xue,                Mr. Xue may be contacted      Technical information relating to
               Engineering Manager     only through counsel for      Facebook video advertising platform
          19   at Facebook             Facebook:                     and metrics.
                                       c/o Keker Van Nest & Peters
          20                           LLP, San Francisco, CA
                                       94111, (415) 391-5400
          21
               Monica Chander,         Ms. Chander may be            Product information relating to
          22   Product Marketing       contacted only through        Facebook video advertisements.
               Manager at Facebook     counsel for Facebook:
          23
                                       c/o Keker Van Nest & Peters
          24                           LLP, San Francisco, CA
                                       94111, (415) 391-5400
          25
               Rachel Tucker,          Ms. Tucker may be contacted   Product information relating to
          26   Product Manager at      only through counsel for      Facebook’s video advertising platform.
               Facebook                Facebook:
          27                           c/o Keker Van Nest & Peters
                                       LLP, San Francisco, CA
          28                           94111, (415) 391-5400
                                                                2
                                      DEFENDANT FACEBOOK, INC.’S INITIAL DISCLOSURES
                                                 Case No. 4:16-cv-06232-JSW
1195944
           1
               Name                   Last Known Address and           Subject(s) of Knowledge
                                      Telephone, if any
           2

           3   Anaid Ortigoza,        Ms. Ortigoza may be              Product information relating to
               Product Manager at     contacted only through           Facebook’s video advertising platform.
           4   Facebook               counsel for Facebook:
                                      c/o Keker Van Nest & Peters
           5                          LLP, San Francisco, CA
                                      94111, (415) 391-5400
           6
               Taylor McCauley,       Ms. McCauley may be              Product marketing information relating
           7   Regional Product       contacted only through           to Facebook’s video advertising
               Marketing Lead at      counsel for Facebook:            platform.
           8   Facebook
                                      c/o Keker Van Nest & Peters
           9                          LLP, San Francisco, CA
                                      94111, (415) 391-5400
          10
               John Poffenberger,     Mr. Poffenberger may be          Information related to Facebook
          11   Business Operations    contacted only through           advertising revenue.
               Manager at Facebook    counsel for Facebook:
          12                          c/o Keker Van Nest & Peters
                                      LLP, San Francisco, CA
          13                          94111, (415) 391-5400
          14   Persons most           It is believed that Tyler        Information related to Tyler Barnett PR,
               knowledgeable at       Barnett PR, LLC may be           LLC’s purchase of video advertising on
          15   Tyler Barnett PR,      contacted through its counsel:   Facebook’s platform; receipt of video
               LLC                                                     metrics information; decision-making
          16                          Eglet Prince, 400 South          pertaining to video advertising
                                      Seventh Street, Suite 400, Las   campaigns; Tyler Barnett PR, LLC’s
          17                          Vegas, NV 89101, (702) 450-      business and financial information.
                                      5400
          18
               Persons most           It is believed that LLE ONE,     Information related to LLE ONE, LLC’s
          19   knowledgeable at       LLC may be contacted             purchase of video advertising on
               LLE ONE, LLC,          through its counsel:             Facebook’s platform; receipt of video
          20   d/b/a Crowd Siren                                       metrics information; decision-making
                                      Eglet Prince, 400 South
               and d/b/a Social                                        pertaining to video advertising
                                      Seventh Street, Suite 400, Las
          21   Media Models                                            campaigns; LLE ONE, LLC’s business
                                      Vegas, NV 89101, (702) 450-      and financial information.
                                      5400
          22

          23

          24

          25

          26

          27

          28

                                                               3
                                     DEFENDANT FACEBOOK, INC.’S INITIAL DISCLOSURES
                                                Case No. 4:16-cv-06232-JSW
1195944
           1
                Name                   Last Known Address and             Subject(s) of Knowledge
                                       Telephone, if any
           2

           3    Persons most           It is believed that Quirky, Inc.   Information related to Quirky, Inc.’s
                knowledgeable at       may be contacted through its       purchase of video advertising on
           4    Quirky, Inc.           counsel:                           Facebook’s platform; receipt of video
                                                                          metrics information; decision-making
                                       Cohen Millstein Sellers &
           5                                                              pertaining to video advertising
                                       Toll PLLC, 1100 New York           campaigns; Quirky, Inc.’s business and
                                       Ave. NW, Fifth Floor,
           6                                                              financial information.
                                       Washington, D.C. 20005,
                                       (202) 408-4600
           7
                                       Gibbs Law Group LLP,505
           8                           14th Street, Suite 1110,
                                       Oakland CA 94612, (510)
           9                           350-9700

          10
                Persons most           It is believed that Wink, Inc.     Information related to Wink, Inc.’s
          11    knowledgeable at       may be contacted through its       purchase of video advertising on
                Wink, Inc., n/k/a      counsel:                           Facebook’s platform; receipt of video
          12    Wink Dissolution                                          metrics information; decision-making
                                       Gibbs Law Group LLP,505
                Corp.                                                     pertaining to video advertising
          13                           14th Street, Suite 1110,           campaigns; Wink, Inc.’s business and
                                       Oakland CA 94612, (510)            financial information.
          14                           350-9700
                                       Eglet Prince, 400 South
          15                           Seventh Street, Suite 400, Las
                                       Vegas, NV 89101, (702) 450-
          16                           5400
          17
                       Facebook reserves the right to rely on any individuals identified in the initial disclosures
          18
               of Plaintiffs. Facebook reserves the right to disclose additional individuals whom Facebook may
          19
               use to support its claims or defenses based on information learned during the course of this
          20
               litigation. By indicating above the substance of the information known by these individuals
          21
               and/or the general-subject matter of information these individuals possess, Facebook is in no way
          22
               limiting its right to call any individuals listed to testify concerning other subjects. Facebook also
          23
               reserves the right to rely upon expert testimony regarding Plaintiffs’ asserted claims and
          24
               Facebook’s defenses thereto, as well as regarding damages and/or any other issue about which
          25
               expert opinion testimony may be relevant and appropriate.
          26

          27

          28

                                                                 4
                                      DEFENDANT FACEBOOK, INC.’S INITIAL DISCLOSURES
                                                 Case No. 4:16-cv-06232-JSW
1195944
           1          B.       Documents in Facebook’s possession, custody or control that Facebook may
                               use to support its claims or defenses—Fed. R. Civ. P. 26(a)(1)(A)(ii).
           2
                      Facebook may use the following categories of documents and things to support its
           3
               defenses:
           4
                           •   Documents and communications related to video advertisements ordered,
           5                   purchased or obtained by the Plaintiffs and putative class members on Facebook’s
                               platform.
           6
                           •   Documents and communications related to the performance of Plaintiffs’ and
           7                   putative class members’ video advertisements.
           8               •   Communications between the Plaintiffs and putative class members and Facebook
                               related to video advertising.
           9
                           •   Documents related to Facebook’s video advertising platform and products.
          10
                           •   Documents related to Facebook’s video advertising metrics including the
          11                   following metrics: the average duration of video view, average percent video
                               viewed, and average percent completion metrics.
          12
                           •   Communications between Facebook and video advertising partners and clients
          13                   related to video advertising metrics.

          14               •   Documents concerning contractual agreements entered into between Facebook and
                               its advertising clients.
          15               •   Other documents related to Facebook’s defenses to Plaintiffs’ allegations.
          16
                      This information is based on Facebook’s investigation to date, and Facebook reserves the
          17
               right to supplement and/or amend this information upon further investigation and discovery in
          18
               this action, and may rely upon additional materials. This disclosure does not include expert
          19
               materials that may be developed during the course of this litigation. Such expert materials will be
          20
               disclosed pursuant to the Federal Rules of Civil Procedure and this Court’s orders. This
          21
               disclosure does not constitute an admission as to the relevance or admissibility of the identified
          22
               materials or a waiver of any attorney-client privilege, work-product protection, or other
          23
               applicable protection or immunity from discovery.
          24
                      The foregoing documents either are publicly available or are located at Facebook and/or
          25
               Keker, Van Nest & Peters, LLP, 633 Battery Street, San Francisco, California 94111, or, on
          26
               information and belief, are in the possession of Plaintiffs, their counsel, or putative class
          27
               members.
          28

                                                                  5
                                      DEFENDANT FACEBOOK, INC.’S INITIAL DISCLOSURES
                                                 Case No. 4:16-cv-06232-JSW
1195944
           1          C.      Computation of any category of damages claimed by the disclosing party—
                              Fed. R. Civ. P. 26(a)(1)(A)(iii).
           2
                      At this time, Facebook only seeks to recover its reasonable attorneys’ fees and costs.
           3
               Facebook is not yet certain as to the amount of fees and costs that it will seek.
           4
                      D.      Applicable insurance agreement—Fed. R. Civ. P. 26(a)(1)(A)(iv)
           5
                      Facebook is unaware of any applicable insurance agreement.
           6
                      E.      Certification
           7
                      Pursuant to Federal Rule of Civil Procedure 26(g)(1), the undersigned certifies that to the
           8
               best of his knowledge, information and belief, formed after an inquiry that is reasonable under the
           9
               circumstances, the foregoing disclosure is complete and correct as of the time it is made.
          10
                      In providing the above initial disclosures, Facebook does not waive any objections,
          11
               defenses or applicable privileges. Facebook will supplement these disclosures to the extent
          12
               required by the Federal Rules of Civil Procedure and the Local Rules of the Court.
          13

          14   Dated: October 27, 2017                                KEKER, VAN NEST & PETERS LLP
          15
                                                                By:   s/ Briggs Matheson
          16
                                                                      ASHOK RAMANI
          17                                                          PAVEN MALHOTRA
                                                                      MICHELLE S. YBARRA
          18                                                          ELIZABETH K. MCCLOSKEY
                                                                      BRIGGS MATHESON
          19                                                          IAN KANIG

          20                                                          Attorney for Defendant
                                                                      FACEBOOK, INC.
          21

          22

          23

          24

          25

          26

          27

          28

                                                                 6
                                      DEFENDANT FACEBOOK, INC.’S INITIAL DISCLOSURES
                                                 Case No. 4:16-cv-06232-JSW
1195944
